PER CURIAM.
The appellant, Jeffrey A. Blank, challenges the trial court’s judgment and sentence adjudicating him guilty of one count of felony petit theft and one count of dealing in stolen property. The trial court sentenced the appellant as a habitual felony offender to ten years of imprisonment, suspending five years with five years of probation, for the felony petit theft charge and to fifteen years of imprisonment, suspending ten years with ten years of probation, on the dealing in stolen property charge. The sentences were ordered to be served concurrently. We affirm the appellant’s convictions without further discussion but reverse his sentence for felony petit theft.
Felony petit theft is not subject to habitual felony offender sentencing. See Section 812.014(3)(c), Florida Statutes (Supp.1996); Ridley v. State, 702 So.2d 559 (Fla. 2d DCA 1997). Since felony petit theft is a third-degree felony which carries a statutory maximum of five years, the trial court erred by sentencing the appellant to ten years of incarceration. See Section 775.082(3)(d), Florida Statutes (1995).
We reverse the appellant’s sentence with directions that the trial court vacate appellant’s habitual felony offender sentence and remand this case for resentencing.
ALTENBERND, A.C.J., and GREEN and SALCINES, JJ., Concur.